DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 13 May 2022. The Applicant has amended claims 9 and 17-18. Claims 9-20 are pending and examined.  Claims 1-8 are cancelled by Applicant.
Reply to Applicant’s Remarks
Applicant’s remarks filed 05/13/2022 have been fully considered and are addressed as follows:
Double Patenting Rejections:
Applicant filed Terminal Disclaimer on 05/13/2022, and the double patenting rejections are thereby withdrawn. 
Claim Objections:
	Applicant’s amendment to the claims filed 05/13/2022 have overcome the claim objections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 05/13/2022, with regard to the rejections of claim 9 under 35 U.S.C. 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Regarding applicant’s argument for claim 17 that prior art fails to disclose or suggest “the operating delta and the intervention delta each have a magnitude, and that the magnitude of the intervention delta is greater than the magnitude of the operating delta”, the examiner respectfully disagrees. 
Watanabe teaches when detecting an object as an obstacle or a step gap before arriving at the next relay point, performs a search motion, taking that the actual cleaning area is different from the information in the map and at the time of detecting the object as an obstacle, the state of the map MP is found to be different from that of the actual cleaning area (see at least Watanabe para 0063-0065), i.e. the difference between the stored map and the environment exists and the difference can be handled by the vacuum cleaner. Watanabe further teaches the temperature information is reflected in the map, thereby allowing the control means to set a traveling route for the next and subsequent traveling after the search motion. In the case where a high temperature is detected based on information not in the map, occurrence of an abnormal situation can be determined, and thus can be reported to a user (see at least Watanabe para 0081), i.e. when the difference between the stored map and the environment is above the capability of the vacuum cleaner, alert the user. The vacuum cleaner of Watanabe is an autonomous traveler controlled by a computer (see at least Watanabe para 0036), i.e. each step of the control is based on calculation result from the computer. The two scenario mentioned above, i.e. when a first condition is met, the vacuum cleaner “searches” and when a second condition is met which is more critical than the first condition, the vacuum cleaner alert the user. The two conditions can be quantified to magnitudes relating to the level of operability of the vacuum cleaner on situations when stored map is different from the environment. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
With respect to the dependent claims 10-16 and 18-20, the Applicant provides no additional arguments other than their dependency from the independent claims 9 and 17. Because independent claims 9 and 17 are not allowable, dependent claims 10-16 and 18-20 are not allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Artes (US9298183, hereinafter Artes), in view of Watanabe (JP20160027303 in evidence of US20200022551, hereinafter Watanabe).
As to claim 9, Artes teaches a method for responding to unsafe conditions detected by a robot vehicle during operations, the method comprising: 
following a route profile by the robot vehicle to traverse a route, wherein the route profile comprises information respective to a stored set of one or more objects contained within the route (see at least Artes, col 5, lines 4-14, the navigation module is implemented to navigate the robot across the floor area on the basis of a map of the environment stored in a memory; also see Fig. 6 and related text); 
traversing the route by the robot vehicle while gathering one or more sensor data sets, wherein each sensor data set comprises information respective to a detected set of one or more objects contained in the route, wherein the detected set of one or more objects comprises a new route profile (see at least Artes, col 5, lines 20-30, a sensor module for acquiring items of information with respect to the structure of the environment and a map of the environment can be constructed; also see Fig. 6 and related text); 
comparing the route profile and the new route profile to determine a variance between the stored set of one or more objects and the detected set of one or more objects (see at least Artes, col 5, lines 30-38 for differences between newly constructed map and the permanent map; also see Fig. 6 and related text).
alerting a human controller at a remote location from the robot vehicle (see at least Artes, col 6, lines 42-50, the robot initiating an interaction with a user about incomplete floor coverage); and 
continuing to traverse the route by the robot delivery vehicle when the variance does not exceed the operating delta (see at least Artes, col 6, lines 36-41, the robot can recognize obstructions and reach thereto)  .
Artes further teaches deciding on the basis of specific criteria whether or not an interaction is to be initiated with the user (Artes, col 6, lines 54-57, Fig. 5). 
Artes does not teach calculating whether the variance exceeds the operating delta; calculating whether the variance exceeds the intervention delta responsive to calculating that the operating delta is exceeded; executing by the robot delivery vehicle a contingency plan responsive to calculating that the variance exceeds the operating delta and does not exceed the intervention delta, wherein the contingency plan includes one or more instructions for the robot delivery vehicle to execute.
However, in the same field of endeavor, Watanabe teaches when detecting an object as an obstacle or a step gap before arriving at the next relay point, performs a search motion, taking that the actual cleaning area is different from the information in the map and at the time of detecting the object as an obstacle, the state of the map MP is found to be different from that of the actual cleaning area (see at least Watanabe para 0063-0065), i.e. the difference between the stored map and the environment exists and the difference can be handled by the vacuum cleaner. Watanabe further teaches the temperature information is reflected in the map, thereby allowing the control means to set a traveling route for the next and subsequent traveling after the search motion. In the case where a high temperature is detected based on information not in the map, occurrence of an abnormal situation can be determined, and thus can be reported to a user (see at least Watanabe para 0081), i.e. when the difference between the stored map and the environment is above the capability of the vacuum cleaner, alert the user. And the vacuum cleaner is an autonomous traveler controlled by a computer (see at least Watanabe para 0036). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes to include calculating whether the variance exceeds the operating delta; calculating whether the variance exceeds the intervention delta when the operating delta is exceeded; executing by the robot delivery vehicle a contingency plan when the variance exceeds the operating delta and does not exceed the intervention delta, wherein the contingency plan includes one or more instructions for the robot delivery vehicle to execute as disclosed by Watanabe to improve the performance and safety operation of the vacuum cleaner. 
As to claim 10, Artes in view of Watanabe teaches the method of claim 9.
Artes further teaches wherein the one or more instructions include one or more of reducing speed, taking an alternate route, and remaining motionless (see at least Artes, col 7, lines 54-65 for terminating processing of a region).
As to claim 11, Artes in view of Watanabe teaches the method of claim 9.
Artes further teaches wherein the variance is determined to exceed one or more of the operating delta and the intervention delta when an object that is included in the new route profile is not included in the route profile (see at least Artes, col 5, lines 35-38 recognizing differences can indicate an obstruction; also see col 9, lines 36-44, a door not previously discovered, i.e. not in previous map/route).
As to claim 12, Artes in view of Watanabe teaches the method of claim 11.
Artes further teaches wherein the object includes one or more of a fallen tree, a pedestrian, a pothole, an aggressive animal, a street closure, a trash can, a recycling can, snow, and ice (see at least Artes, col 5, lines 35-38 recognizing differences can indicate an obstruction, for example persons) .
As to claim 13, Artes in view of Watanabe teaches the method of claim 9.
Artes further teaches further comprising: reviewing by a human the one or more sensor data sets that were gathered before, during, and after the intervention delta is exceeded; and determining by the human an occurrence that caused the intervention delta to be exceeded, wherein the occurrence is one of a non-traversable condition that is not represented in the route profile and a false alarm (see at least Artes Fig. 6 and related text, col 9, lines 5-17, the region under dining table frequently blocked, i.e. sensor data before intervention delta is exceed, the user communicate to the robot that no longer wishes attention given to this region, i.e. determining by human a non-traversable condition).
As to claim 14, Artes in view of Watanabe teaches the method of claim 13.
Artes further teaches updating the route profile manually by the human to include the non-traversable condition represented in the new route profile, and updating the route profile manually by the human to avoid the non-traversable condition when the human determines that the occurrence is caused by the non- traversable condition (see at least Artes col 9, lines 62-65, the user could request immediate post-processing of an unprocessed area, i.e. including non-traversable condition in the new route profile; col 9, lines 5-17, the region under dining table frequently blocked, i.e. sensor data before intervention delta is exceed, the user communicate to the robot that no longer wishes attention given to this region, i.e. determining by human a non-traversable condition).
As to claim 16, Artes in view of Watanabe teaches the method of claim 9.
Artes further teaches wherein the route profile further includes additional navigation information, and wherein the additional navigation information includes one or more of cardinal directions, turn directions, landmarks, terrain information, environmental information, and chronological information (see at least Artes, col 6, lines 22-25 for environmental information).
As to claim 17, Artes teaches a method for responding to an anomalous condition encountered by a robot vehicle, the method comprising: 
causing the robot vehicle to traverse a route by following a pre-programmed route that is stored on a memory included in the robot vehicle, wherein the pre-programmed route includes a set of expected conditions that are contained within the route (see at least Artes, col 5, lines 4-14, the navigation module is implemented to navigate the robot across the floor area on the basis of a map of the environment stored in a memory; also see Fig. 6 and related text); 
collecting by the robot vehicle one or more sensor data sets on a detected set of one or more conditions contained within the route (see at least Artes, col 5, lines 20-30, a sensor module for acquiring items of information with respect to the structure of the environment and a map of the environment can be constructed; also see Fig. 6 and related text); 
encountering an anomalous condition by the robot vehicle while the robot vehicle traverses the route (see at least Artes, Col 5, lines 32-38 for obstruction); 
gathering sensor information on the anomalous condition by the robot vehicle; and including the sensor information on the anomalous condition in the detected set of one or more conditions (see at least Artes, Col 5, lines 30-38 for SLAM method used for constructing map, the map newly constructed and permanent localization map, and the differences indicating obstruction); 
comparing the detected set of one or more conditions and the set of expected conditions, and determining a variance between the detected set of one or more conditions and the set of expected conditions, wherein the variance is caused by the anomalous condition (see at least Artes, col 5, lines 30-38 for differences between newly constructed map and the permanent map, the differences indicating obstruction; also see Fig. 6 and related text); 
contacting a human controller at a remote location from the robot delivery vehicle when the variance exceeds the operating delta and the intervention delta, and sending by the robot delivery vehicle the one or more sensor data sets that include information respective to the detected set of one or more conditions to the human controller (see at least Artes, col 6, lines 42-50, the robot initiating an interaction with a user about incomplete floor coverage).
Artes further teaches deciding on the basis of specific criteria whether or not an interaction is to be initiated with the user (Artes, col 6, lines 54-57, Fig. 5). 
Artes does not teach calculating whether the variance exceeds the operating delta; calculating whether the variance exceeds the intervention delta responsive to calculating that the operating delta is exceeded; executing by the robot delivery vehicle a contingency plan responsive to calculating that the variance exceeds the operating delta and does not exceed the intervention delta, wherein the contingency plan includes one or more instructions for the robot delivery vehicle to transverse the anomalous condition.
However, in the same field of endeavor, Watanabe teaches when detecting an object as an obstacle or a step gap before arriving at the next relay point, performs a search motion, taking that the actual cleaning area is different from the information in the map and at the time of detecting the object as an obstacle, the state of the map MP is found to be different from that of the actual cleaning area (see at least Watanabe para 0063-0065), i.e. the difference between the stored map and the environment exists and the difference can be handled by the vacuum cleaner. Watanabe further teaches the temperature information is reflected in the map, thereby allowing the control means to set a traveling route for the next and subsequent traveling after the search motion. In the case where a high temperature is detected based on information not in the map, occurrence of an abnormal situation can be determined, and thus can be reported to a user (see at least Watanabe para 0081), i.e. when the difference between the stored map and the environment is above the capability of the vacuum cleaner, alert the user. And the vacuum cleaner is an autonomous traveler controlled by a computer (see at least Watanabe para 0036). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes to include calculating whether the variance exceeds the operating delta; calculating whether the variance exceeds the intervention delta when the operating delta is exceeded; executing by the robot delivery vehicle a contingency plan when the variance exceeds the operating delta and does not exceed the intervention delta, wherein the contingency plan includes one or more instructions for the robot delivery vehicle to execute as disclosed by Watanabe to improve the performance and safety operation of the vacuum cleaner. 
Yet, Artes in view of Watanabe does not explicitly teach …wherein an operating delta and an intervention delta are associated with the set of expected conditions, wherein the operating delta and the intervention delta each have a magnitude, and wherein the magnitude of the intervention delta is greater than the magnitude of the operating delta… and …calculating whether the variance exceeds the intervention delta when the variance exceeds the operating delta... 
However, Artes does teach a specific criteria whether or not an interaction is to be initiated with the user (Artes, col 6, lines 54-57, Fig. 5) and Watanabe does teach when detecting an object as an obstacle or a step gap before arriving at the next relay point, performs a search motion, taking that the actual cleaning area is different from the information in the map and at the time of detecting the object as an obstacle, the state of the map MP is found to be different from that of the actual cleaning area (see at least Watanabe para 0063-0065), i.e. the difference between the stored map and the environment exists and the difference can be handled by the vacuum cleaner and the temperature information is reflected in the map, thereby allowing the control means to set a traveling route for the next and subsequent traveling after the search motion. In the case where a high temperature is detected based on information not in the map, occurrence of an abnormal situation can be determined, and thus can be reported to a user (see at least Watanabe para 0081), i.e. when the difference between the stored map and the environment is above the capability of the vacuum cleaner, alert the user. And the vacuum cleaner is an autonomous traveler controlled by a computer (see at least Watanabe para 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made when deciding the action of the robot in an anomalous condition, to all the robot to handle the situations when the anomalous condition is not complicated, i.e. above operating delta but below intervention delta, and make the robot to seek user help when the anomalous condition is complicated, i.e. above the intervention delta for the benefit of operating a robot so that the behavior of the robot can be adapted to the given circumstances.
As to claim 19, Artes in view of Watanabe teaches the method of claim 17.
Artes further teaches wherein the anomalous condition includes one or more of a minor obstacle, a fallen tree, interference by a pedestrian, interference by an animal, a road closure, flooding, snow, ice, police action, and an attempted theft (see at least Artes, col 5, lines 35-38 recognizing differences can indicate an obstruction, for example persons).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Watanabe as applied in claim 13, and further in view of Dorneich (US20100118147, hereinafter Dorneich).
As to claim 15, Artes in view of Watanabe teaches the method of claim 13.
Artes modified by Watanabe does not teach adjusting one or more of the preset operating delta and the preset intervention delta when the human determines that the occurrence is caused by the false alarm.
However, in the same field of endeavor, Dorneich teaches setting a high threshold level to reduce false alarm (see at least Dorneich, para 0033).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes and modified by Watanabe to include adjusting one or more of the preset operating delta and the preset intervention delta when the human determines that the occurrence is caused by the false alarm as disclosed by Dorneich to reduce false alarm rate (Dorneich, para 0033).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Watanabe as applied in claim 17, and further in view of Yu (US20150006005, hereinafter Yu).
As to claim 18, Artes in view of Watanabe teaches the method of claim 17.
Artes modified by Watanabe does not teach reviewing by the human controller the detected set of one or more conditions when the robot delivery vehicle contacts the human controller; and controlling the robot delivery vehicle remotely by the human controller to resolve the anomalous condition based on the detected set of one or more conditions.
However, in the same field of endeavor, Yu teaches a human operator remotely operate the autonomous vehicle on an as-needed basis, such as changes in traffic patterns, road construction, road closures… (see at least Yu, para 0105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes and modified by Watanabe to include reviewing by the human controller the detected set of one or more conditions when the robot delivery vehicle contacts the human controller; and controlling the robot delivery vehicle remotely by the human controller to resolve the anomalous condition based on the detected set of one or more conditions as disclosed by Yu to supplemented the autonomous control of the vehicle by a human operator when needed (Yu, para 0105).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Watanabe as applied in claim 19, and further in view of Mohapatra (US20100164699, hereinafter Mohapatra).
As to claim 20, Artes in view of Watanabe teaches the method of claim 19.
Artes modified by Watanabe does not teach contacting authorities by the human controller when the anomalous condition is an attempted theft.
However, in the same field of endeavor, Mohapatra teaches the owner receives the alert call regarding attempted theft and inform the police (see at least Mohapatra, para 0085).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Artes and modified by Watanabe to include contacting authorities by the human controller when the anomalous condition is an attempted theft as disclosed by Mohapatra to secure against unauthorized access (Mohapatra, Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        

/YUEN WONG/Primary Examiner, Art Unit 3667